DETAILED ACTION
This Office Action is in response to Amendment filed April 27, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-5 and 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, because (a) Applicant elected without traverse of Group I and Species 8 drawn to the embodiment shown in Fig. 7A of current application in the reply filed on October 21, 2021, and (b) however, the limitation “outermost edges of the drain contact continuously extend in closed loop around an outermost perimeter of the drain contact, the outermost edges being completely confined between the gate structure and a closest neighboring gate structure” recited on lines 10-12 of the amended claim 1 is not directed to the species shown in Fig. 7A of current application since (i) “outermost edges of the drain contact”, which is one of 110a-110c in Fig. 7A of current application, does not “continuously extend in closed loop around an outermost perimeter of the drain contact”, (ii) “the outermost edges” of the drain contact, which is one of 110a-110c in Fig. 7A of current application, is not “completely confined between the gate structure and a closest neighboring gate structure” as the drain contacts 110a-110c are exposed, and are not surrounded by the gate structures 108a-108d in the second direction 114, (iii) the drain contacts 110a-110c are longer than the gate structures 108a-108d in the second direction 114, and (iv) the amended claim 1 appears to be directed to the nonelected embodiment shown in Fig. 1 of current application.

Claim Objections
Claim 12 is objected to because of the following informalities:
On line 10, “in a closed an unbroken loop” should be replaced with another term, because it is not grammatical.
On line 10, “wherein” should be inserted between “loop,” and “the gate structure is”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.  Regarding claim 12, Applicants did not originally disclose that “the gate structure is directly between the source contact and the isolation region along a second direction that is perpendicular to the first direction”, because (a) as can be seen clearly in Fig. 2A of current application, the gate structure, which is one of 108a-108c, is above the isolation region 104, and (b) therefore, “the gate structure is” not “directly between the source contact and the isolation region along a second direction that is perpendicular to the first direction”.  Claims 13-27 depend on claim 12, and therefore, claims 13-17 also fail to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17 and 27-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claim 17, it is not clear what the limitation of claim 17 suggests, especially it is not clear what the limitation “an outermost sidewall that is completely confined directly over the isolation region” recited on lines 2-3 refers to, because it is not clear where “an outermost sidewall” belongs to since Applicants claim that the gate structure continuously extends “to an outermost sidewall”, which implies that the outermost sidewall is not an outermost sidewall of the gate structure.
(2) Further regarding claim 17, it is not clear which layer, structure or element completely confines the outermost sidewall in the limitation “an outermost sidewall that is completely confined directly over the isolation region” recited on lines 2-3, because for Applicants to claim that the unspecified outermost sidewall is completely confined, Applicants need to claim which layer, structure or element completely confines the unspecified outermost sidewall, which Applicants do not specifically claim.
(3) Regarding claim 27, it is not clear what “an end” recited in the limitation “the gate structure comprises an end that is completely confined directly over the isolation region (emphasis added)” recited on lines 9-10 refers to, because it is not clear whether the claimed “end” of the gate structure is a lateral end in the first direction 112 in Fig. 7A of current application, or an end in the second direction 114 in Fig. 7A of current application since, depending on which end it is, the claimed integrated chip would have distinct configurations and structures.
(4) Also regarding claim 27, it is not clear what the limitation “the gate structure comprises an end that is completely confined directly over the isolation region (emphasis added)” recited on lines 9-10 refers to, because for Applicants to claim that the gate structure comprises an end that is completely confined, Applicants need to claim which layer, structure or element completely confines the end of the gate structure, which Applicants do not specifically claim.
(5) Further regarding claim 27, it is not clear what the limitation “the gate structure comprises an end that is completely confined directly over the isolation region (emphasis added)” recited on lines 9-10 refers to, because (a) as one can see in Fig. 7A of current application, the gate structure, which is one of 108a-108d, extends longer than the inner space of the isolation region 104, and therefore, the sidewalls of the gate structure, which is one of 108a-108d, are exposed rather than being “confined directly over the isolation region”, and (b) in addition, as can be seen in Figs. 2A, 2B, 5 and 6, the gate structure, which is one of 108a-108d, is above the isolation region 104, and thus “the gate structure comprises an end that is” not at all confined by “the isolation region”.
(6) Regarding claims 27 and 28, it is not clear whether there is any contradiction between the limitation “the gate structure comprises an end that is completely confined directly over the isolation region” recited on lines 9-10 of claim 27, and the limitation “the gate structure has a rectangular shaped outermost perimeter that extends to directly over the isolation region as viewed in a top-view” recited in claim 28, because the limitation “the gate structure comprises an end that is completely confined directly over the isolation region” recited on lines 9-10 of claim 27 appears to claim that the end of the gate structure is completely confined by the isolation region, while the limitation “the gate structure has a rectangular shaped outermost perimeter that extends to directly over the isolation region as viewed in a top-view” recited in claim 28 claims a contradictory feature.
Claims 28-32 depend on claim 27, and therefore, claims 28-32 are also indefinite.
(7) Regarding claim 30, it is not clear what the phrase “substantially constant” in the limitation “the drain contact has a substantially constant width over a height of the drain contact as viewed in a top-view” refers to, and whether the limitation of claim 30 was originally disclosed, because Applicants did not originally disclose a substantially constant width of the drain contact, and therefore, it is not clear what the phrase “substantially constant” refers to.
(8) Also regarding claim 30, it is not clear what the limitation “the drain contact has a substantially constant width over a height of the drain contact as viewed in a top-view (emphasis added)” refers to, because it is not clear whether the phrase “over a height of the drain contact” refers to a width at a single height of the drain contact, or a width along a vertical direction.
(9) Further regarding claim 30, it is not clear what the limitation “the drain contact has a substantially constant width over a height of the drain contact as viewed in a top-view” refers to, because (a) when the claimed integrated chip is viewed from the top, there is no “width over a height of the drain contact” since only the top surface of the drain contact, which is one of 110a-110c, is seen rather than a plurality of surfaces of the drain contact having the same or different widths. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Umeda et al. (US 10,868,167)

Applicants' amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620. The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J. K./Primary Examiner, Art Unit 2815                                     /JAY C KIM/                                                                                Primary Examiner, Art Unit 2815                                                                                                                                                                                                                                  June 22, 2022